Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 1 of 15 PageID #: 517




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                       §
                                                 §
  versus                                         §   CRIMINAL ACTION NO. 4:13-CR-209(1)
                                                 §
  MOISES CARRALERO                               §

                                MEMORANDUM AND ORDER

           Pending before the court is Defendant Moises Carralero’s (“Carralero”) Emergency

  Application for Modification of Sentence (#117), wherein he requests that the court reduce the

  remainder of his sentence of imprisonment to time served pursuant to 18 U.S.C. § 3582(c)(1)(A),

  due to the threat of Coronavirus Disease 2019 (“COVID-19”). The Government opposes the

  motion, and after conducting an investigation, United States Probation and Pretrial Services

  (“Probation”) recommends denying the motion. Having considered the motion, the Government’s

  response, Probation’s recommendation, the record, and the applicable law, the court is of the

  opinion that the motion should be denied.

  I.       Background

           On April 15, 2013, a federal grand jury in the Eastern District of Texas returned an

  Indictment charging Carralero and a codefendant in Count I with Conspiracy to Possess With the

  Intent to Distribute and Distribute 500 Grams or More of a Mixture or Substance Containing a

  Detectable Amount of Methamphetamine or 50 Grams or More of Methamphetamine (actual), in

  violation of 21 U.S.C. §§ 846, 841(b)(1)(A). Following Carralero’s arraignment on August 29,

  2013, he was ordered released on bond with conditions. Carralero failed to appear for a motion

  hearing on April 10, 2014, and a warrant was issued for his arrest. On April 30, 2014, Carralero

  was found to have violated the conditions of pretrial release by testing positive for
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 2 of 15 PageID #: 518


  methamphetamine. On August 26, 2014, Carralero pleaded guilty to the offense charged pursuant

  to a non-binding plea agreement. On February 19, 2015, the court sentenced Carralero to 200

  months’ imprisonment, followed by a 5-year term of supervised release. On August 5, 2015,

  Judge Richard Schell revoked Carralero’s supervised release, which he was serving for a previous

  conviction (4:13-CR-222(1)) when he committed the offense in this case, and sentenced Carralero

  to 24 months’ imprisonment to run concurrently with this court’s sentence. Carralero is currently

  housed at the low security facility of the Federal Correctional Institution Yazoo City, located in

  Yazoo City, Mississippi (“FCI Yazoo City Low”). His projected release date is June 12, 2028.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582©, which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559©, for
         the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”


                                                   2
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 3 of 15 PageID #: 519


         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582© by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

  subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

  foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

  first submit a request to the warden of his facility to move for compassionate release on his behalf

  and then either exhaust his administrative remedies or wait for the lapse of 30 days after the

  warden received the request. 18 U.S.C. § 3582(c)(1)(A); United States v. Harris, 812 F. App’x

  106, 107 (3d Cir. 2020); United States v. Springer, No. 20-5000, 2020 WL 3989451, at *3

  (10th Cir. July 15, 2020) (defendant “was required to request that the BOP file a compassionate-

  release motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at

  595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at

                                                   3
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 4 of 15 PageID #: 520


  *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable

  authority to excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-

  day waiting period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2

  (W.D. La. Apr. 9, 2020))).

         Here, Carralero is foreclosed from obtaining relief because it does not appear that he has

  submitted a request for compassionate release to the warden of the facility where he is housed.

  Carralero does not claim to have submitted such a request to the warden. The Government states

  that as of August 14, 2020, the BOP denies receiving a request for compassionate release from

  Carralero. Probation also confirms that Carralero has not requested any administrative remedy

  through the BOP. The court is without authority to waive the exhaustion of administrative

  remedies or the 30-day waiting period. See Alam, 960 F.3d at 832 (“[B]ecause this exhaustion

  requirement serves valuable purposes (there is no other way to ensure an orderly processing of

  applications for early release) and because it is mandatory (there is no exception for some

  compassionate-release requests over others), we must enforce it.”); United States v. Garcia, No.

  CR 2:18-1337, 2020 WL 3000528, at *3 (S.D. Tex. June 2, 2020) (“While the Court sympathizes

  with Defendant’s plight, because he has failed to comply with the exhaustion requirements under

  § 3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it.”);

  United States v. Garcia-Mora, No. CR 18-00290-01, 2020 WL 2404912, at *2 (W.D. La. May

  12, 2020) (“Section 3582(c)(1)(A) does not provide [the court] with the equitable authority to

  excuse [the defendant’s] failure to exhaust his administrative remedies or to waive the 30-day

  waiting period.”); United States v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *2 (W.D.

  La. Apr. 20, 2020); see also Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016)



                                                   4
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 5 of 15 PageID #: 521


  (“[J]udge-made exhaustion doctrines . . . remain amenable to judge-made exceptions,” whereas

  “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial

  discretion.”). Accordingly, at this time, the court does not have the authority to grant the relief

  Carralero requests. Moreover, even if Carralero had complied with the exhaustion requirement

  before filing the instant motion, nothing in his motion indicates that extraordinary and compelling

  reasons exist to modify his term of imprisonment.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (I) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18




                                                  5
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 6 of 15 PageID #: 522


  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          A.      Medical Conditions

          In the instant motion, Carralero contends that he is eligible for compassionate release due

  to his medical conditions, namely, borderline diabetes, liver disease, and a long history of heavy

  smoking. The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging

  process, that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A).

          Carralero’s recent medical records, provided by the Government, do not indicate that he

  suffers from borderline diabetes or liver disease and make no reference to smoking. Rather,

  Carralero’s records document that he suffers only from some digestive issues, including gastro-


          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       6
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 7 of 15 PageID #: 523


  esophageal reflux disease, for which he is prescribed several medications, and hemorrhoids, as

  well as vision and dental problems. According to his Presentence Investigation Report (“PSR”),

  prepared in 2014, Carralero informed Probation that he had a pinched nerve in his back, but he

  had not seen a doctor for the condition. Carralero made no mention of borderline diabetes, liver

  disease, or a long history of smoking.

         On April 3, 2020, Carralero tested positive for COVID-19. Prior to testing positive,

  Carralero reported that he had a sore throat and a cough without any shortness of breath. His

  temperature was elevated, and Carralero was prescribed Tylenol, but no other medication. He was

  placed in isolation, and each day for 14 days after testing positive for COVID-19, Carralero

  responded to screening questions, repeatedly stating that he did not suffer from a cough or

  shortness of breath. Carralero’s medical records confirm that he had an asymptomatic case of

  COVID-19, aside from a fever on three or four days. While Carralero now claims that COVID-19

  “left him feverish, coughing, short of breath, and dizzy, with severe joint pains and headaches,”

  such an assertion is refuted by his contemporaneous medical records. Even if he continued to

  experience some of these symptoms or had borderline diabetes or a liver condition, Carralero’s

  medical summary does not meet the criteria listed above. None of these medical conditions is

  terminal or substantially diminishes his ability to provide self-care. According to Probation,

  Carralero has no medical restrictions and has recovered from COVID-19. Hence, Carralero has

  failed to establish that a qualifying medical condition exists that would constitute extraordinary and

  compelling reasons to reduce his sentence.




                                                    7
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 8 of 15 PageID #: 524


         B.       Age

         Carralero also bases his request for a reduction in his sentence on his age. The USSG

  provides that extraordinary and compelling reasons exist as to a defendant’s age when:

         [t]he defendant (I) is at least 65 years old; (ii) is experiencing a serious
         deterioration in physical or mental health because of the aging process; and (iii) has
         served at least 10 years or 75 percent of his or her term of imprisonment,
         whichever is less.

  U.S.S.G. § 1B1.13 cmt. n.1(B). Here, Carralero is 61 years of age, below the minimal threshold

  of 65 years. There is also no indication that he is experiencing serious deterioration in his physical

  or mental health. Moreover, as of the date of his motion, Carralero had served approximately 77

  months of his 200-month sentence, less than the lesser of 10 years or 75 percent of his term of

  imprisonment.

         Alternatively, 18 U.S.C. § 3582(c)(1)(A)(ii) allows modification of a term of imprisonment

  for age-related reasons when:

         the defendant is at least 70 years of age, has served at least 30 years in prison,
         pursuant to a sentence imposed under section 3559©, for the offense or offenses for
         which the defendant is currently imprisoned, and a determination has been made
         by the Director of the Bureau of Prisons that the defendant is not a danger to the
         safety of any other person or the community as provided under section 3142(g);
         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A)(ii). Here, Carralero is only 61 years of age, which is less than the

  stated minimum age of 70. Accordingly, Carralero also does not meet the alternative requirements

  for age-related compassionate release stated in 18 U.S.C. § 3582(c)(1)(A)(ii).




                                                    8
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 9 of 15 PageID #: 525


         C.      “Other” Reasons

         Carralero’s request for compassionate release potentially falls into the fourth, catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through ©.” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP

  Director, the Commission acknowledged, even before the passage of the First Step Act, that courts

  are in the position to determine whether extraordinary and compelling circumstances are present.

  United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First

  Step Act, it is consistent with the previous policy statement and with the Commission guidance

  more generally for courts to exercise similar discretion as that previously reserved to the BOP

  Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F.

  Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

  brings a motion for a sentence reduction under the amended provision, the Court can determine

  whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

  § 1B1.13 cmt. n.1(A)-© warrant granting relief.”).

         In the case at bar, there is no indication that the BOP Director made a determination

  regarding the presence of extraordinary and compelling reasons with respect to Carralero for any

  “other” reason. It is well settled that “compassionate release is discretionary, not mandatory.”

  United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Where, as here, the defendant

  has an extensive criminal history, the district court has discretion to deny compassionate release

  after weighing the evidence. Id. at 693-94. In exercising its discretion, the court, likewise, finds

  that no extraordinary and compelling reasons exist in relation to Carralero’s situation.

                                                   9
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 10 of 15 PageID #: 526


          Carralero maintains that if he contracts COVID-19 for a second time, it will be fatal for

   him due to prison overcrowding and there being no way to distance himself from other inmates.

   Carralero expresses concern regarding the spread of COVID-19 among the prison population.

   Nevertheless, as of September 7, 2020, the figures available at www.bop.gov list 0 inmates and

   4 staff members at FCI Yazoo City Low as having confirmed positive cases of COVID-19, 94

   inmates and 9 staff members who have recovered, and 3 inmates who have succumbed to the

   disease. Indeed, according to Carralero’s medical records, he tested positive for the disease, was

   placed in isolation, received treatment, and has now recovered from the virus. Thus, it appears

   that the facility where Carralero is housed is handling the outbreak appropriately and providing

   adequate medical care.       Courts have repeatedly denied COVID-19-based motions for

   compassionate release filed by inmates who have already contracted and recovered from the virus.

   See, e.g., United States v. Stockman, No. H-17-116-2, 2020 WL 5269756, at *3 (S.D. Tex. Aug.

   26, 2020) (noting that when an inmate is infected and recovers from COVID-19, the courts have

   found the risks of infection or severe symptoms or effects because of underlying conditions change

   and diminish); United States v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D. La. Aug.

   10, 2020) (“Courts have denied COVID-19-based motions for compassionate release filed by

   inmates who have already contracted the virus.”); United States v. Neal, No. CR 11-28, 2020 WL

   4334792, at *1 (E.D. La. July 28, 2020) (“Courts have repeatedly found that defendants who

   contract COVID-19 and recover are not among those who fall within the guidelines or demonstrate

   ‘extraordinary and compelling reasons,’ meriting a reduction in their sentence.”); United States

   v. Gallegos, No. 4:17-CR-568, 2020 WL 3403032, at *3 (S.D. Tex. June 19, 2020) (“Having

   already contracted and fully recovered from COVID-19, the Court cannot say that Defendant’s




                                                  10
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 11 of 15 PageID #: 527


   asthma ‘substantially diminishes [his] ability . . . to provide self-care within the environment of

   a correctional facility.’” (quoting U.S.S.G. § 1B1.13)).

          Although Carralero expresses legitimate concerns regarding COVID-19, he does not

   establish that the BOP cannot manage the outbreak within his correctional facility or that the

   facility is specifically unable to treat Carralero, if he were to contract the virus and develop

   COVID-19 symptoms a second time, while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere

   existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

   cannot independently justify compassionate release, especially considering BOP’s statutory role,

   and its extensive and professional efforts to curtail the virus’s spread.”); United States v. Vasquez,

   No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns

   about the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

   grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”

   (quoting United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21,

   2020))); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

   Apr. 1, 2020) (finding the defendant had failed to present extraordinary and compelling reasons

   to modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

   and he “cites no authority for the proposition that the fear of contracting a communicable disease

   warrants a sentence modification”). Furthermore, contracting the virus while incarcerated, even

   in conjunction with preexisting health conditions, is insufficient to establish exceptional and

   compelling circumstances warranting compassionate release. See United States v. Jackson, No.

   3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

   failed to present extraordinary and compelling reasons for compassionate release despite suffering

   from previous underlying health conditions and testing positive for COVID-19). Carralero has

                                                    11
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 12 of 15 PageID #: 528


   failed to establish that a qualifying medical condition or other reasons exist that would constitute

   extraordinary and compelling reasons to reduce his sentence to time served or modify his

   remaining term of imprisonment to supervised release with a condition of home confinement.

          The court further finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94.

   Carralero’s current conviction stems from his participation in a drug-trafficking conspiracy

   involving the distribution of between 1.5 and 5 kilograms of methamphetamine. During a 2013

   Drug Enforcement Administration investigation, Carralero, after providing an undercover officer

   a sample of .97 gram of methamphetamine “ice,” offered to supply the officer 20 pounds of

   methamphetamine “ice” for $11,000.00 and 10 kilograms of cocaine for $27,000.00. On the date

   scheduled for the transaction, Carralero showed the officer 1 pound of methamphetamine and told

   him that 4 additional pounds were at Carralero’s residence. On his way back to his residence,

   sheriff’s officers attempted to conduct a traffic stop on Carralero; however, Carralero sped off

   and threw a container holding 382.4 grams of methamphetamine “ice” out the window of his

   vehicle.   Officers finally apprehended Carralero after he wrecked his vehicle.             Officers

   subsequently searched Carralero’s residence, where they found 306.5 grams of methamphetamine

   “ice,” drug ledgers, and a digital scale. They also discovered 1,647 grams of methamphetamine

   “ice” that Carralero had set aside to sell to the undercover officer, but which had been tossed over

   a fence in an attempt to hide evidence. After being charged with the present crime, Carralero

   failed to comply with the conditions of his pretrial release when he did not appear for a motion

   hearing and tested positive for methamphetamine use. His pretrial release was revoked, and he

   was detained pending trial.

                                                   12
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 13 of 15 PageID #: 529


             Carralero is a career offender with an extensive criminal history, including prior

   convictions for delivery of marijuana, possession with intent to distribute cocaine, use of a

   communication facility in a felony drug violation, driving while license suspended, evading arrest,

   and conspiracy to possess with the intent to distribute 100 grams or more of heroin. He was on

   supervised release at the time of the instant offence. Carralero also has a long history of alcohol,

   marijuana, cocaine, and methamphetamine abuse dating from age 9. He began using cocaine at

   age 22 and continued using it on a daily basis until he was imprisoned at age 45, at which time he

   was consuming 2 to 3 grams per day. He began using methamphetamine after he was released

   from the BOP in 2012. In view of the nature and circumstances surrounding Carralero’s

   conviction, his criminal history, and his history of poly-substance use, the court cannot conclude

   that Carralero would not pose a danger to any other person or to the community, if released from

   prison.

             Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

   at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this

   is being done automatically by case management staff. To date, the BOP has placed 7,636 inmates

   on home confinement. The March 2020 directive is limited to “eligible at-risk inmates who are

   non-violent and pose minimal likelihood of recidivism and who might be safer serving their

   sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

                                                   13
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 14 of 15 PageID #: 530


   2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

   authority to determine where a prisoner is housed; thus, the court is without authority to order

   home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States

   v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)

   (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

   home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United




                                                  14
Case 4:13-cr-00209-MAC-CAN Document 125 Filed 09/08/20 Page 15 of 15 PageID #: 531


   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Carralero’s track record is similarly a poor one.

          In short, Carralero has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See United States

   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   2020 WL 1940570, at *4-5 (same). As the court observed in Koons, rejecting the notion that it

   has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 2020 WL 1940570, at *5.

   III.   Conclusion

          Consistent with the foregoing analysis, Carralero’s Emergency Application for

   Modification in Sentence (#117) is DENIED.

          SIGNED at Beaumont, Texas, this 8th day of September, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  15
